 

Exhibit 10.4

 

AllDIGITAL HOLDINGS, INC.

Amended and Restated 2011 STOCK INCENTIVE PLAN

 

1. Purpose. The purpose of this Amended and Restated 2011 Incentive Stock Plan
(the “Plan”) is to enable AllDigital Holdings, Inc. (the “Company”) to attract
and retain the services of (i) selected employees, officers and directors of the
Company or any parent or subsidiary of the Company and (ii) selected nonemployee
agents, consultants, advisers and independent contractors of the Company or any
parent or subsidiary of the Company. For purposes of this Plan, a person is
considered to be employed by or in the service of the Company if the person is
employed by or in the service of any entity (an “Employer”) that is the Company
or any parent or subsidiary of the Company.

 

2. Shares Subject to the Plan. Subject to adjustment as provided below and in
Section 9, the shares to be offered under the Plan shall consist of Common Stock
of the Company, and the total number of shares of Common Stock that may be
issued under the Plan shall be 8,500,000. If an option or Performance-based
Award (as defined below) granted under the Plan expires, terminates or is
canceled, the unissued shares subject to that option or Performance-based Award
shall again be available under the Plan. If shares awarded as a bonus pursuant
to Section 7 under the Plan are forfeited to or repurchased by the Company, the
number of shares forfeited or repurchased shall again be available under the
Plan.

 

3. Effective Date and Duration of Plan.

 

3.1 Effective Date. The initial 2011 Stock Incentive Plan became effective on
July 28, 2011 (the “Effective Date”). Any awards may be granted and shares may
be issued with respect to such awards at any time after the Effective Date and
before termination of the Plan (and any awards with respect to shares of common
stock added to the Plan as a result of an amendment may be granted after the
effective date of such amendment).

 

3.2 Duration. The Plan shall continue in effect until the earliest to occur of
(a) July 1, 2021, (b) the date all shares available for issuance under the Plan
have been issued and all restrictions on the shares have lapsed, and (c) the
date set by the Board of Directors. The Board of Directors may suspend or
terminate the Plan at any time except with respect to options, Performance-based
Awards and shares subject to restrictions then outstanding under the Plan.
Termination shall not affect any outstanding options, Performance-based Awards,
any right of the Company to repurchase shares or the forfeitability of shares
issued under the Plan.

 

4. Administration.

 

4.1 Board of Directors. The Plan shall be administered by the Board of Directors
of the Company, which shall determine and designate the individuals to whom
awards shall be made, the amount of the awards and the other terms and
conditions of the awards. Subject to the provisions of the Plan, the Board of
Directors may adopt and amend rules and regulations relating to administration
of the Plan, advance the lapse of any waiting period, accelerate any exercise
date, waive or modify any restriction applicable to shares (except those
restrictions imposed by law) and make all other determinations in the judgment
of the Board of Directors necessary or desirable for the administration of the
Plan. The interpretation and construction of the provisions of the Plan and
related agreements by the Board of Directors shall be final and conclusive. The
Board of Directors may correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in any related agreement in the manner and to
the extent it deems expedient to carry the Plan into effect, and the Board of
Directors shall be the sole and final judge of such expediency.

 

 

 

 

4.2 Committee. The Board of Directors may delegate to any committee of the Board
of Directors (the “Committee”) any or all authority for administration of the
Plan. If authority is delegated to the Committee, all references to the Board of
Directors in the Plan shall mean and relate to the Committee, except (i) as
otherwise provided by the Board of Directors and (ii) only the Board of
Directors may amend or terminate the Plan as provided in Sections 3, 9 and 10.

 

5. Types of Awards; Eligibility; Limitations. The Board of Directors may, from
time to time, take the following actions, separately or in combination, under
the Plan: (i) grant options that are Incentive Stock Options as defined in
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”)
(“Incentive Stock Options”); (ii) grant options that are not Incentive Stock
Options (“Non-Statutory Stock Options”); (iii) award stock bonuses and
restricted shares as provided in Section 7; and (iv) award Performance-based
Awards as provided in Section 8. Awards may be made to employees, including
employees who are officers or directors, and to other individuals described in
Section 1 selected by the Board of Directors; provided, however, only employees
of the Company or any parent or subsidiary of the Company (as defined in
Sections 424(e) and 424(f) of the Code) are eligible to receive Incentive Stock
Options under the Plan. The Board of Directors shall select the individuals to
whom awards shall be made and shall specify the action taken with respect to
each individual to whom an award is made. At the discretion of the Board of
Directors, an individual may be given an election to surrender an award in
exchange for the grant of a new award.

 

6. Option Grants.

 

6.1 General Rules Relating to Options.

 

6.1-1 Terms of Grant. The Board of Directors may grant options under the Plan.
Subject to the provisions of subsections (a), (b) and (c) of this Section 6.1-1,
from which the Board of Directors is not authorized to deviate, with respect to
each option grant, the Board of Directors shall determine the number of shares
subject to the option, the exercise price, the period of the option, the time or
times at which the option may be exercised and whether the option is an
Incentive Stock Option or a Non-Statutory Stock Option. At the time of the grant
of an option or at any time thereafter, the Board of Directors may provide that
an optionee who exercised an option with Common Stock of the Company shall
automatically receive a new option to purchase additional shares equal to the
number of shares surrendered and may specify the terms and conditions of such
new options.

 

 

 

 

6.1-1(a) Limitations on Grants to 10 Percent Shareholders. An option may be
granted to a person possessing more than 10 percent of the total combined voting
power of all classes of stock of the Company or any parent or subsidiary (as
defined in subsections 424(e) and 424(f) of the Code) only if the exercise price
is at least 110 percent of the fair market value of the Common Stock subject to
the option on the date it is granted and the option by its terms is not
exercisable after the expiration of five years from the date it is granted.
Unless otherwise specified, for purposes of any award granted under the Plan,
the fair market value of the Common Stock shall be the closing price of the
Common Stock last reported before the time the award is granted (or the time as
of which the determination must be made), if the stock is publicly traded, or
another value of the Common Stock as specified by the Board of Directors. 

 

6.1-1(b) Duration of Options. Subject to Sections 6.1-2, 6.1-4 and 6.1-1(a),
options shall continue in effect for the period fixed by the Board of Directors,
which period shall be no more than 10 years from the date the option is granted.

 

6.1-1(c) Exercise Price. The exercise price of an option shall not be less than
100% of the fair market value of the Common Stock covered by the option at the
date the option is granted.

 

6.1-1(d) Nontransferability. Except as approved by the Board of Directors to the
extent permitted by governing law, each stock option shall be nonassignable and
nontransferable by the optionee, either voluntarily or by operation of law,
except by will or by the laws of descent and distribution of the state or
country of the optionee’s domicile at the time of death, and during the
optionee’s lifetime, shall be exercisable only by the optionee.

 

6.1-2 Exercise of Options. Except as provided in Section 6.1-3 or as determined
by the Board of Directors, no option granted under the Plan may be exercised
unless at the time of exercise the optionee is employed by or in the service of
an Employer and shall have been so employed or provided such service
continuously since the date the option was granted. Except as provided in
Sections 6.1-3 and 9 and in this paragraph, options granted under the Plan may
be exercised from time to time over the period stated in each option in amounts
and at times prescribed by the Board of Directors. Options may not be exercised
for fractional shares. Unless otherwise determined by the Board of Directors, if
an optionee does not exercise an option in any one year for the full number of
shares to which the optionee is entitled in that year, the optionee’s rights
shall be cumulative and the optionee may purchase those shares in any subsequent
year during the term of the option. 

 

6.1-3 Termination of Employment or Service. 

 

6.1-3(a) General Rule. Unless the Board of Directors determines to extend the
period of exercise for an option (either at or following the grant date), if an
optionee’s employment or service with the Employer terminates for any reason
other than because of total disability or death as provided in Sections 6.1-3(b)
and (c), his or her option may be exercised at any time before the expiration
date of the option or the expiration of 90 days after the date of termination,
whichever is the shorter period, but only if and to the extent the optionee was
entitled to exercise the option at the date of termination.

 

 

 

6.1-3(b) Termination Because of Total Disability. Unless the Board of Directors
determines to extend the period of exercise for an option (either at or
following the grant date) if an optionee’s employment or service with the
Employer terminates because of total disability, his or her option may be
exercised at any time before the expiration date of the option or before the
date 12 months after the date of termination, whichever is the shorter period,
but only if and to the extent the optionee was entitled to exercise the option
at the date of termination. The term “total disability” means a medically
determinable mental or physical impairment that is expected to result in death
or has lasted or is expected to last for a continuous period of 12 months or
more and that, in the opinion of the Company and two independent physicians,
causes the optionee to be unable to perform his or her duties as an employee,
director, officer or consultant of the Employer and unable to be engaged in any
substantial gainful activity. Total disability shall be deemed to have occurred
on the first day after the two independent physicians have furnished their
written opinion of total disability to the Company and the Company has reached
an opinion of total disability.

 

6.1-3(c) Termination Because of Death. Unless the Board of Directors determines
to extend the period of exercise for an option, (either at or following the
grant date), if an optionee dies while employed by or providing service to an
Employer, his or her option may be exercised at any time before the expiration
date of the option or before the date 12 months after the date of death,
whichever is the shorter period, but only if and to the extent the optionee was
entitled to exercise the option at the date of death and only by the person or
persons to whom the optionee’s rights under the option shall pass by the
optionee’s will or by the laws of descent and distribution of the state or
country of domicile at the time of death.

 

6.1-3(d) Amendment of Exercise Period Applicable to Termination. The Board of
Directors may at any time extend the 90-day and 12-month exercise periods any
length of time not longer than the original expiration date of the option. The
Board of Directors may at any time increase the portion of an option that is
exercisable, subject to terms and conditions determined by the Board of
Directors.

 

6.1-3(e) Failure to Exercise Option. To the extent that the option of any
deceased optionee or any optionee whose employment or service terminates is not
exercised within the applicable period, all further rights to purchase shares
pursuant to the option shall cease and terminate.

 

6.1-3(f) Leave of Absence. Absence on leave approved by the Employer or on
account of illness or disability shall not be deemed a termination or
interruption of employment or service. Unless otherwise determined by the Board
of Directors, vesting of options shall continue during a medical, family or
military leave of absence, whether paid or unpaid, and vesting of options shall
be suspended during any other unpaid leave of absence.

 

 

 

 

6.1-4 Purchase of Shares. 

 

6.1-4(a) Notice of Exercise. Unless the Board of Directors determines otherwise,
shares may be acquired pursuant to an option granted under the Plan only upon
the Company’s receipt of written notice from the optionee of the optionee’s
binding commitment to purchase shares, specifying the number of shares the
optionee desires to purchase under the option and the date on which the optionee
agrees to complete the transaction, and, if required to comply with the
Securities Act of 1933 and/or governing state securities laws or laws of foreign
countries with jurisdiction, containing a representation that it is the
optionee’s intention to acquire the shares for investment and not with a view to
distribution.

 

6.1-4(b) Payment. Unless the Board of Directors determines otherwise (either at
or following the grant date), on or before the date specified for completion of
the purchase of shares pursuant to an option exercise, the optionee must pay the
Company the full purchase price of those shares in cash or by check or, with the
consent of the Board of Directors, in whole or in part, in Common Stock of the
Company valued at fair market value, restricted stock or other contingent awards
denominated in either stock or cash, promissory notes (to the extent permitted
by governing law) and other forms of consideration. Unless otherwise determined
by the Board of Directors (either at or following the grant date), any Common
Stock provided in payment of the purchase price must have been previously
acquired and held by the optionee for at least six months. The fair market value
of Common Stock provided in payment of the purchase price shall be the closing
price of the Common Stock last reported before the time payment in Common Stock
is made or, if earlier, committed to be made, if the Common Stock is publicly
traded, or another value of the Common Stock as specified by the Board of
Directors. No shares shall be issued until full payment for the shares has been
made, including all amounts owed for tax withholding. With the consent of the
Board of Directors, an optionee may request the Company to apply automatically
the shares to be received upon the exercise of a portion of a stock option (even
though stock certificates have not yet been issued) to satisfy the purchase
price for additional portions of the option.

 

6.1-4(c) Tax Withholding. Each optionee who has exercised an option shall,
immediately upon notification of the amount due, if any, pay to the Company in
cash or by check amounts necessary to satisfy any applicable federal, state and
local tax withholding requirements. If additional withholding is or becomes
required (as a result of exercise of an option or as a result of disposition of
shares acquired pursuant to exercise of an option) beyond any amount deposited
before delivery of the certificates, the optionee shall pay such amount, in cash
or by check, to the Company on demand. If the optionee fails to pay the amount
demanded, the Company or the Employer may withhold that amount from other
amounts payable to the optionee, including salary, subject to applicable law.
With the consent of the Board of Directors, an optionee may satisfy this
obligation, in whole or in part, by instructing the Company to withhold from the
shares to be issued upon exercise or by delivering to the Company other shares
of Common Stock; provided, however, that the number of shares so withheld or
delivered shall not exceed the minimum amount necessary to satisfy the required
withholding obligation.

 

6.1-4(d) Reduction of Reserved Shares. Upon the exercise of an option, the
number of shares reserved for issuance under the Plan shall be reduced by the
number of shares issued upon exercise of the option (less the number of any
shares surrendered in payment for the exercise price or withheld to satisfy
withholding requirements).

 

 

 

 

6.1-5 Limitations on Grants to Non-Exempt Employees. Unless otherwise determined
by the Board of Directors (either at or following the grant date), if an
employee of the Company or any parent or subsidiary of the Company is a
non-exempt employee subject to the overtime compensation provisions of Section 7
of the Fair Labor Standards Act (the “FLSA”), any option granted to that
employee shall be subject to the following restrictions: (i) the exercise price
shall be at least 100 percent of the fair market value of the Common Stock
subject to the option on the date it is granted; and (ii) the option shall not
be exercisable until at least six months after the date it is granted; provided,
however, that this six-month restriction on exercisability will cease to apply
if the employee dies, becomes disabled or retires, there is a change in
ownership of the Company, or in other circumstances permitted by regulation, all
as prescribed in Section 7(e)(8)(B) of the FLSA. 

 

6.2 Incentive Stock Options. Incentive Stock Options shall be subject to the
following additional terms and conditions: 

 

6.2-1 Limitation on Amount of Grants. If the aggregate fair market value of
stock (determined as of the date the option is granted) for which Incentive
Stock Options granted under this Plan (and any other stock incentive plan of the
Company or its parent or subsidiary corporations, as defined in
subsections 424(e) and 424(f) of the Code) are exercisable for the first time by
an employee during any calendar year exceeds $100,000, the portion of the option
or options not exceeding $100,000, to the extent of whole shares, will be
treated as an Incentive Stock Option and the remaining portion of the option or
options will be treated as a Non-Statutory Stock Option. The preceding sentence
will be applied by taking options into account in the order in which they were
granted. If, under the $100,000 limitation, a portion of an option is treated as
an Incentive Stock Option and the remaining portion of the option is treated as
a Non-Statutory Stock Option, unless the optionee designates otherwise at the
time of exercise, the optionee’s exercise of all or a portion of the option will
be treated as the exercise of the Incentive Stock Option portion of the option
to the full extent permitted under the $100,000 limitation. If an optionee
exercises an option that is treated as in part an Incentive Stock Option and in
part a Non-Statutory Stock Option, the Company will designate the portion of the
stock acquired pursuant to the exercise of the Incentive Stock Option portion as
Incentive Stock Option stock by issuing a separate certificate for that portion
of the stock and identifying the certificate as Incentive Stock Option stock in
its stock records.

 

6.2-2 Exercise price. The exercise price shall not be less than 100 percent of
the fair market value of the Common Stock covered by the Incentive Stock Option
at the date the option is granted (with fair market value to be determined by
any method designated by the Board of Directors that is consistent with the
Code). 

 

6.2-3 Early Dispositions. If within two years after an Incentive Stock Option is
granted or within 12 months after an Incentive Stock Option is exercised, the
optionee sells or otherwise disposes of Common Stock acquired on exercise of the
Option, the optionee shall within 30 days of the sale or disposition notify the
Company in writing of (i) the date of the sale or disposition, (ii) the amount
realized on the sale or disposition and (iii) the nature of the disposition
(e.g., sale, gift, etc.).

 

 

 

 

6.2-4. Nontransferability. Each Incentive Stock Option shall be nonassignable
and nontransferable by the optionee, either voluntarily or by operation of law,
except by will or by the laws of descent and distribution of the state or
country of the optionee’s domicile at the time of death, and during the
optionee’s lifetime, shall be exercisable only by the optionee.

 

7. Stock Bonuses and Restricted Stock. Subject to any restrictions imposed by
applicable law, the Board of Directors may award shares under the Plan as stock
bonuses or as restricted stock. Shares awarded as a bonus or as restricted stock
shall be subject to the terms, conditions and restrictions, if any, determined
by the Board of Directors. The restrictions may, subject to any limitations
imposed by applicable law (including California Code of Regulations Rule
260.140.42, if applicable), include restrictions concerning transferability and
forfeiture of the shares awarded, together with any other restrictions
determined by the Board of Directors. The Board of Directors may require the
recipient to sign an agreement as a condition of the award, but may not require
the recipient to pay any monetary consideration other than amounts necessary to
satisfy tax withholding requirements. The agreement may contain any terms,
conditions, restrictions, representations and warranties required by the Board
of Directors. The certificates representing the shares awarded shall bear any
legends required by the Board of Directors. The Company may require any
recipient of a stock bonus or restricted stock to pay to the Company in cash or
by check upon demand amounts necessary to satisfy any applicable federal, state
or local tax withholding requirements. If the recipient fails to pay the amount
demanded, the Company or the Employer may withhold that amount from other
amounts payable to the recipient, including salary, subject to applicable law.
With the consent of the Board of Directors, a recipient may satisfy this
obligation, in whole or in part, by instructing the Company to withhold from any
shares to be issued or by delivering to the Company other shares of Common
Stock; provided, however, that the number of shares so withheld or delivered
shall not exceed the minimum amount necessary to satisfy the required
withholding obligation. Upon the issuance of a stock bonus or restricted stock,
the number of shares reserved for issuance under the Plan shall be reduced by
the number of shares issued, less the number of shares withheld or delivered to
satisfy withholding obligations.

 

8. Performance-based Awards. To the extent counsel for the Company determines
that the applicable grants qualify, the Board of Directors may grant awards
intended to qualify as qualified performance-based compensation under Section
162(m) of the Code and the regulations thereunder (“Performance-based Awards”).
Performance-based Awards shall be denominated at the time of grant either in
Common Stock (“Stock Performance Awards”) or in dollar amounts (“Dollar
Performance Awards”). Payment under a Stock Performance Award or a Dollar
Performance Award shall be made, at the discretion of the Board of Directors, in
Common Stock (“Performance Shares”), or in cash or in any combination thereof.
Performance-based Awards shall be subject to the following terms and conditions:

 

8.1 Award Period. The Board of Directors shall determine the period of time for
which a Performance-based Award is made (the “Award Period”).

 

 

 

 

8.2 Performance Goals and Payment. The Board of Directors shall establish in
writing objectives (“Performance Goals”) that must be met by the Company or any
subsidiary, division or other unit of the Company (“Business Unit”) during the
Award Period as a condition to payment being made under the Performance-based
Award. The Performance Goals for each award shall be one or more targeted levels
of performance with respect to one or more of the following objective measures
with respect to the Company or any Business Unit: earnings, earnings per share,
stock price increase, total shareholder return (stock price increase plus
dividends), return on equity, return on assets, return on capital, economic
value added, revenues, operating income, inventories, inventory turns, cash
flows or any of the foregoing before the effect of acquisitions, divestitures,
accounting changes, and restructuring and special charges (determined according
to criteria established by the Board of Directors). The Board of Directors shall
also establish the number of Performance Shares or the amount of cash payment to
be made under a Performance-based Award if the Performance Goals are met or
exceeded, including the fixing of a maximum payment (subject to Section 8.4).
The Board of Directors may establish other restrictions to payment under a
Performance-based Award, such as a continued employment requirement, in addition
to satisfaction of the Performance Goals. Some or all of the Performance Shares
may be issued at the time of the award as restricted shares subject to
forfeiture in whole or in part if Performance Goals or, if applicable, other
restrictions are not satisfied.

 

8.3 Computation of Payment. During or after an Award Period, the performance of
the Company or Business Unit, as applicable, during the period shall be measured
against the Performance Goals. If the Performance Goals are not met, no payment
shall be made under a Performance-based Award. If the Performance Goals are met
or exceeded, the Board of Directors shall certify that fact in writing and
certify the number of Performance Shares earned or the amount of cash payment to
be made under the terms of the Performance-based Award.

 

8.4 Maximum Awards. No participant may receive in any fiscal year Stock
Performance Awards under which the aggregate amount payable under the awards
exceeds the equivalent of 500,000 shares of Common Stock or Dollar Performance
awards under which the aggregate amount payable under the awards exceeds
$1,000,000.

 

8.5 Tax Withholding. With respect to Dollar Performance Awards, the Company or
the Employer may withhold any amounts necessary to satisfy any applicable
federal, state or local tax withholding requirements from the Dollar Performance
Award. Each participant who has received Performance Shares shall, upon
notification of the amount due, pay to the Company in cash or by check amounts
necessary to satisfy any applicable federal, state and local tax withholding
requirements. If the participant fails to pay the amount demanded, the Company
or the Employer may withhold that amount from other amounts payable to the
participant, including salary, subject to applicable law. With the consent of
the Board of Directors, a participant may satisfy this obligation with respect
to Performance Shares, in whole or in part, by instructing the Company to
withhold from any shares to be issued or by delivering to the Company other
shares of Common Stock; provided, however, that the number of shares so
delivered or withheld shall not exceed the minimum amount necessary to satisfy
the required withholding obligation.

 

8.6 Effect on Shares Available. The payment of a Performance-based Award in cash
shall not reduce the number of shares of Common Stock reserved for issuance
under the Plan. The number of shares of Common Stock reserved for issuance under
the Plan shall be reduced by the number of shares issued upon payment of an
award, less the number of shares delivered or withheld to satisfy withholding
obligations.

 

 

 

 

9. Changes in Capital Structure.

 

9.1 Stock Splits, Stock Dividends. If the outstanding Common Stock of the
Company is hereafter increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of the Company by reason
of any stock split, combination of shares, dividend payable in shares,
distribution, reverse stock split, recapitalization or reclassification,
appropriate adjustment shall be made by the Board of Directors in the number and
kind of shares available for grants under the Plan and in all other share
amounts set forth in the Plan. In addition, the Board of Directors shall make
appropriate adjustment in the number and kind of shares as to which outstanding
options or other awards, or portions thereof then unexercised, shall relate, so
that the holder’s proportionate interest before and after the occurrence of the
event is maintained. Notwithstanding the foregoing, the Board of Directors shall
have no obligation to effect any adjustment that would or might result in the
issuance of fractional shares, and any fractional shares resulting from any
adjustment may be disregarded or provided for in any manner determined by the
Board of Directors. Any such adjustments made by the Board of Directors shall be
conclusive.

 

9.2 Mergers, Reorganizations, Etc. For purposes of this Section, a “Transaction”
shall mean (a) a transaction (or a related series of transactions not in the
ordinary course of business) in which a majority of the assets or business of
the Company is transferred, by merger, lease, sale, consolidation, plan of
exchange, split-up, split-off, spin-off, reorganization, liquidation or other
transfer, to a person or entity that is not a parent of the Company, a
wholly-owned subsidiary of the Company or another entity in which the
shareholders of the Company immediately prior to such transaction (or the first
of a series of related transaction) receive in the transaction on a pro rata
basis and own immediately after the transaction (or the last of a series of
related transactions) a majority of the issued and outstanding shares of capital
stock, or (b) a transfer by one or more shareholders, in one transfer or several
related transfers (such as in response to a tender offer or in a collectively
negotiated sale), of 50% or more of the Common Stock outstanding on the date of
such transfer (or the first of such related transfers) to persons, other than
wholly-owned subsidiaries or family trusts, who were not shareholders of the
Company prior to the first such transfer.

 

In the event of a Transaction, the Board of Directors shall, in its sole
discretion and to the extent possible under the structure of the Transaction,
select one of the following alternatives for treating outstanding options and
other awards under the Plan prior to the consummation of the Transaction:

 

9.2-1 Outstanding options and other awards shall remain in effect in accordance
with their terms.

 

 

 

 

9.2-2 Outstanding options and other awards shall be converted into options to
purchase stock or awards with respect to stock in one or more of the
corporations, including the Company, that are the surviving or acquiring
corporations in the Transaction. The amount, type of securities subject thereto
and exercise price of the converted options or other awards shall be determined
by the Board of Directors of the Company, taking into account the relative
values of the companies involved in the Transaction and the exchange rate, if
any, used in determining shares of the surviving corporation(s) to be held by
holders of shares of the Company following the Transaction. Unless otherwise
determined by the Board of Directors, the converted options or other awards
shall be vested only to the extent that the vesting requirements relating to
options or other awards granted hereunder have been satisfied. The Board of
Directors may, in its sole discretion, accelerate the exercisability of options
so that they are exercisable in full prior to being converted into options to
purchase stock of the surviving or acquiring corporations in the Transaction.

 

9.2-3 With respect to options, the Board of Directors shall provide a period of
at least 10 days before the completion of the Transaction during which
outstanding options may be exercised, to the extent then exercisable, and upon
the expiration of that period, all unexercised options shall immediately
terminate. The Board of Directors may, in its sole discretion, accelerate the
exercisability of options so that they are exercisable in full during that
period.

 

9.2-4 With respect to awards other than options, the Board of Directors may, in
its sole discretion and subject to applicable law, terminate or waive the
application of all forfeiture provisions, performance thresholds and similar
restrictions at any time prior to the consummation of the Transaction.

 

9.3 Dissolution of the Company. In the event of the dissolution of the Company,
options and other awards shall be treated in accordance with Section 9.2-3.

 

9.4 Rights Issued by Another Corporation. The Board of Directors may also grant
options and stock bonuses and Performance-based Awards and issue restricted
stock under the Plan with terms, conditions and provisions that vary from those
specified in the Plan, provided that any such awards are granted in substitution
for, or in connection with the assumption of, existing options, stock bonuses,
Performance-based Awards and restricted stock granted, awarded or issued by
another corporation and assumed or otherwise agreed to be provided for by the
Company pursuant to or by reason of a Transaction.

 

10. Amendment of the Plan. The Board of Directors may at any time modify or
amend the Plan in any respect (except that the Board of Directors may not make
any amendment that would cause the Plan to cease to comply with governing law).
Except as provided in Section 9, however, no change in an award already granted
shall be made without the written consent of the holder of the award if the
change would adversely affect the holder.

 

 

 

 

11. Approvals. The Company’s obligations under the Plan are subject to the
approval of state and federal authorities or agencies with jurisdiction in the
matter. The Company will use its best efforts to take steps required by state or
federal law or applicable regulations, including rules and regulations of the
Securities and Exchange Commission and any stock exchange on which the Company’s
shares may then be listed, in connection with the grants under the Plan. The
foregoing notwithstanding, the Company shall not be obligated to issue or
deliver Common Stock under the Plan if such issuance or delivery would violate
state or federal securities laws. Unless the Company determines, with advice of
counsel that such legend is not necessary, certificates representing all shares
of Common Stock issued in connection with the Plan will contain a legend
indicating that such shares of Common Stock are “restricted securities,” as
defined under Rule 144 promulgated under the Securities Act of 1933, as amended,
and that such shares may not be transferred unless such transfer is registered
under the Securities Act and governing state securities laws or exempt from the
registration requirements of the same.

 

12. Employment and Service Rights. Nothing in the Plan or any award pursuant to
the Plan shall (i) confer upon any employee any right to be continued in the
employment of an Employer or interfere in any way with the Employer’s right to
terminate the employee’s employment at will at any time, for any reason, with or
without cause, or to decrease the employee’s compensation or benefits, or
(ii) confer upon any person engaged by an Employer any right to be retained or
employed by the Employer or to the continuation, extension, renewal or
modification of any compensation, contract or arrangement with or by the
Employer.

 

13. Rights as a Shareholder. The recipient of any award under the Plan shall
have no rights as a shareholder with respect to any shares of Common Stock until
the date the recipient becomes the holder of record of those shares. Except as
otherwise expressly provided in the Plan, no adjustment shall be made for
dividends or other rights for which the record date occurs before the date the
recipient becomes the holder of record.

 

14. Compliance with Section 409A of the Code. This Plan is intended to comply
and shall be administered in a manner that is intended to comply with Section
409A of the Code and shall be construed and interpreted in accordance with such
intent. To the extent that an award or the payment, settlement or deferral
thereof is subject to Section 409A of the Code, the award shall be granted,
paid, settled or deferred in a manner that will comply with Section 409A of the
Code, including regulations or other guidance issued with respect thereto,
except as otherwise determined by the Committee. Any provision of this Plan that
would cause the grant of an award or the payment, settlement or deferral thereof
to fail to satisfy Section 409A of the Code shall be amended to comply with
Section 409A of the Code on a timely basis, which may be made on a retroactive
basis, in accordance with regulations and other guidance issued under Section
409A of the Code.

 

15. Compliance with Certain California Code Sections.

 

15.1 Maximum Number of Options. At any time the Company or the Plan is subject
to the requirements of Rule 260.140.45 of the California Code of Regulations,
the total number of securities issuable upon the exercise of outstanding options
and the total number of shares provided for under any stock bonus or similar
plan or agreement shall not exceed the Applicable Percentage, as defined below,
as calculated in accordance with such rule. The Applicable Percentage, approved
by the holders of at least two-thirds of the outstanding shares of common stock
of the Company, is 35% of the outstanding shares of capital stock of the Company
(including convertible preferred securities on an as converted basis) as of the
respective determination date.

 

 

 

 

15.1 Delivery of Financial Statements. At any time the Company or the Plan is
subject the requirements of Rule 260.140.46 of the California Code of
Regulations, the Company shall, at least annually, deliver financial statements
required by such rule to the holders of securities granted or issued pursuant to
the Plan.

 

Initial 2011 Stock Incentive Plan adopted by Board and shareholders on July 28,
2011. Amended and Restated 2011 Stock Incentive Plan adopted by the Board and
shareholders on January 3, 2012.

 

 

 

